EXHIBIT 10.60

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

CLINICAL SERVICES AGREEMENT

This Clinical Services Agreement (this “Agreement”) is effective October 15,
2007, by and between Inspire Pharmaceuticals, Inc. a Delaware corporation,
having a principal place of business or offices at 4222 Emperor Boulevard, Suite
200, Durham, North Carolina 27703-8466 (hereinafter “Inspire”), and Ophthalmic
Research Associates Inc., a Massachusetts corporation, having a principal place
of business or offices at 863 Turnpike Street, North Andover, Massachusetts,
01845 (hereinafter “ORA”).

WITNESSETH

WHEREAS, Inspire is engaged in the research and development of ophthalmic
products;

WHEREAS, ORA is qualified to provide clinical research services because of the
skill, experience and reputation of its professional staff and is engaged in the
business of providing clinical research and development services;

WHEREAS, ORA has developed a proprietary controlled adverse environment chamber
for studying the effects of dry eye disease; and

WHEREAS, Inspire wishes to retain ORA to perform certain services, as described
in the Task Ownership Matrix and Statement of Work (each as defined below),
regarding the clinical development of Inspire’s product, diquafasol, in a
formulation provided to ORA for the indication of dry eye ( the “Product”), and
ORA represents to Inspire that it has the requisite knowledge, experience and
expertise to provide such services.

NOW THEREFORE, in consideration of the premises and the mutual promises and
undertakings set forth herein, the parties hereby agree as follows:

SECTION 1 – CLINICAL RESEARCH SERVICES

 

1.1

Inspire hereby retains ORA to provide the clinical research services relating to
the Product (collectively, the “Services”). After the execution of this
Agreement, the parties will promptly meet as soon as commercially practicable to
develop a statement of work (the “Statement of Work”) and a task ownership
matrix (the “Task Ownership Matrix”), which shall be governed by the terms of
this Agreement. In the event that Inspire requests any additional services, the
terms of all additional services shall be agreed upon by the parties prior to
the commencement of such services and shall be detailed in an amendment to the
Statement of Work. The research program will consist of individual studies
(“Studies”, each study by itself a “Study”) for support of the development of
the Product. Each Study shall be conducted according to the associated protocol,
and any amendments thereto (the “Protocol”), which fully details the clinical
research activities and responsibilities to be undertaken for each Study. Each
Study shall be conducted with the express consent of an appropriate
Institutional Review Board (“IRB”). ORA acknowledges and agrees that the
responsibilities for the conduct of the Study will be set



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

 

forth in the Task Ownership Matrix and such responsibilities are being
transferred to ORA by Inspire in accordance with Title 21 of the U.S. Code of
Federal Regulations, Section 312.52. Inspire shall retain those responsibilities
not specifically listed in Task Ownership Matrix. Except for those
responsibilities specifically transferred from Inspire to ORA, Inspire shall at
all times be the “Sponsor” of the Study pursuant to the terms of the U.S.
Federal Food, Drug and Cosmetic Act, as amended (the “Act”) and the regulations
of the United States Food and Drug Administration or any successor entity
thereto (the “FDA”), as promulgated in Title 21 of the U.S. Code of Federal
Regulations, Section 301, et seq.

 

1.2 ORA shall, or, as the case may be, shall ensure that the Investigator (as
defined below) and Institution (as defined below), perform the Services in
accordance with the plans and timelines contemplated by this Agreement and the
Protocol. ORA will be responsible for ensuring that the matters specified in the
Task Ownership Matrix and Statement of Work are completed and the timeline
targets mutually set forth by the parties are achieved. However, it is
understood by the parties that the timelines contemplated by this Agreement may
be extended, with Inspires’ written consent, due to actions taken by or
resulting from the inactions of Inspire or Inspire’s other pre-approved
contractors.

 

1.3

ORA shall directly enter into an agreement (the “Investigator Agreement”) with
each investigator (the “Investigator”) prior to such Investigator commencing
work on any portion of the Study. Inspire shall pre-approve the form of
Investigator Agreement used by ORA to enter into such arrangements with the
Investigator and after such approval, the terms of each Investigator Agreement
may be varied or amended only with the prior written approval of Inspire. ORA
certifies that all decisions regarding inclusion of patients for enrollment, and
assessments of clinical endpoints that will be compiled for FDA submission or in
connection with any IND or NDA, shall be made by Inspire or an independent
Investigator, who is not an employee, consultant or agent of ORA, and will not
be made by any individuals with financial interest in the Services or Product.
In addition, no monitors, Investigators, clinical research associates, or
technicians involved in conducting the clinical studies or collecting clinical
endpoints have any financial interest in this Product, the Services or an
ownership position in ORA. ORA will ensure that at the time of entering into
each Investigator Agreement and at all times thereafter during the Study,
(i) the Investigator is capable of and has the time, commitment, professional
skills, experience and qualifications necessary to conduct the Study; (ii) the
Investigator, and the institution for which the Investigator works (the
“Institution”) have appropriate facilities, staff, resources and equipment
necessary to comply with the Protocol; (iii) ORA shall ensure that each
Investigator and Institution complies with the terms of the Investigator
Agreement and (iv) the Investigator and Institution are able to enroll
sufficient Study subjects who meet the Protocol entry criteria within the time
frames set out in the Protocol. Without prejudice to the foregoing, Inspire
shall be entitled to reject any proposed Investigator and Institution at its
sole discretion. In addition, prior to commencement of the Study, ORA shall
ensure that (a) Investigator and all other individuals identified on FDA Form
1572 each complete a Clinical Investigator Financial Disclosure Statement and
return such statements to Inspire; and (b) such individuals shall notify Inspire
promptly if any significant changes in the information

 

2



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

 

provided in the statements occur during the conduct of the Study and for one
year following completion of the Study, in accordance with U.S. Code of Federal
Regulations, 21 CFR Part 54.

 

1.4 ORA shall, at ORA’s sole expense, maintain facilities, materials and
personnel necessary to perform the Services which are to be performed by ORA.
The Services shall comply with and be conducted at facilities duly qualified
under all applicable laws. In performing the Services, ORA shall (i) comply with
the Protocol, (ii) comply with all applicable laws (iii) perform with all
reasonable skill and care using the professional judgment, technical skills and
diligence to be reasonably expected of a competent professional entity providing
services of a similar nature, and (iv) comply with the rules of any IRB, ethics
committees and patient informed consent and of competent national health
authorities as well as with generally accepted conventions such as the
Declaration of Helsinki and the ICH-GCP guidelines. Upon Inspire’s request, and
upon reasonable notice, ORA shall provide Inspire with reasonable evidence and
allow Inspire or its designee to conduct inspections of the facilities and books
and records of ORA, the Investigators and Institutions, or ORA’s subcontractors
performing Services to determine compliance with the terms hereof. ORA shall
secure from each of the Investigators and Institution, and its subcontractors
for Inspire the foregoing right of inspection and such right may be exercised
with respect to each facility at least once in each calendar year, and more
often in Inspire’s reasonable discretion.

 

1.5 Additional work, expense and responsibilities involved in development and
registration activities for non-US markets, line extensions, or follow-on
products related to the Product will be negotiated in good faith between the
parties and may be conducted under a separate agreement; provided, however, that
Inspire is not obligated to enter into any further arrangement with ORA.

 

1.6 Each IND, NDA or other regulatory approval (and all related regulatory
dossiers) for a Product shall be owned exclusively by Inspire and filed in its
name with the FDA or other applicable governmental authorities. For purposes of
this Agreement, “IND” shall mean an Investigational New Drug Application as
defined in the Act or the equivalent application to the equivalent agency in any
other regulatory jurisdiction, and “NDA” shall mean a New Drug Application as
defined in the Act, or the equivalent application to the equivalent agency in
any other regulatory jurisdiction.

 

1.7

In furtherance of its development effort, ORA represents and warrants that ORA,
its employees, Investigators, and/or agents of ORA carrying out any of the
Services, have not been debarred under the Generic Drug Enforcement Act of 1992,
21 U.S.C. §§ 335a(a) or (b), or sanctioned by a Federal Health Care Program (as
defined in 42 U.S.C. § 1320a-7b(f)), including, but not limited to, the Federal
Medicare or a state Medicaid program, nor shall ORA employ, contract with or
retain any person directly or indirectly to perform services if such person is
barred by the FDA under the Generic Drug Enforcement Act of 1992, 21 U.S.C.
§§335a(a) or (b), or sanctioned by a Federal Health Care Program (as defined in
42 U.S.C. § 1320a-7b(f)), including, but not limited to, the Federal Medicare or
a state Medicaid program. ORA agrees to immediately disclose in

 

3



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

 

writing to Inspire if any employee, Investigator or agent is barred by the FDA,
if any action or investigation is pending, or to the best of ORA’s knowledge, is
threatened relating to the debarment of ORA or any person performing services in
connection with any of the projects contemplated under this Agreement.

 

1.8 ORA agrees to immediately notify Inspire if any employee or agent of ORA or
of a contract research organization retained by ORA or an Institution and/or
Investigator retained in connection with one of these projects is suspected of
fraud or scientific ethical misconduct, or is under investigation for any
violation of federal health care program requirements.

 

1.9 The parties agree that use and disclosure of patient health and medical
information is subject to compliance with applicable laws. ORA, therefore,
agrees to take all steps, and shall ensure that the Investigators and
Institutions take all steps required under applicable laws to protect the
confidentiality of any patient health and medical information according to the
privacy regulations issued under the Health Insurance Portability and
Accountability Act of 1996, 45 C.F.R. Parts 160 and 164.

SECTION 2 – CONSIDERATION

 

2.1 In return for ORA’s Services, Inspire agrees to pay ORA amounts set out in
each associated Statement of Work (the “Payment Schedule”) and the amounts set
forth in Exhibit A. Additional clinical studies or services beyond that
described in this Agreement and which are agreed upon between the parties will
be billed to Inspire in accordance with such written agreement.

 

2.2 Payments shall made to ORA in amounts equal to sums itemized on the Payment
Schedule, as adjusted, within [c.i.] days from the date the invoice is received
by Inspire. ORA will send the invoice to the following individual at Inspire via
facsimile or by mail at:

Inspire Pharmaceuticals

4222 Emperor Boulevard

Suite 200

Durham, NC 27703-8030

Attention: Accounts Payable

Fax: 919-287-5750

Checks will be made payable to:

Ophthalmic Research Associates, Inc.

863 Turnpike Street

North Andover, MA, USA 01845

[c.i.]

 

4



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

SECTION 3 – CONFIDENTIALITY

 

3.1 The parties shall keep confidential any and all information marked as
confidential or which otherwise pertains to this Agreement including, without
limitation, the Studies, the procedures associated therewith, data forms,
proprietary models, the Protocol, scales or methods obtained from the other
party as a result of this Agreement or from performance of ORA’s Services, and
any other confidential information relating to the Product, plans, testing or
any other business or technical affairs of either party or their affiliates
acquired during the course of or as a result of the Services provided hereunder
(“Confidential Information”) and no party shall use any Confidential Information
other than for the purposes stated in this Agreement. In addition, no party
shall disclose any Confidential Information of the other party to any third
party except that which is required by regulation to be disclosed, or is
required to be disclosed to those on a “need to know basis” and is necessary to
carry out the obligations contained in this Agreement, and provided that any
such disclosure shall require such third party to abide by confidentiality
obligations no less restrictive than those contained herein. ORA shall keep
confidential all data and results concerning the Product, and commercial,
scientific, medical information and data related to Inspire or its affiliates,
all of which shall constitute Inspire Confidential Information. Notwithstanding
the foregoing, the confidentiality obligations contained in this Section 3 shall
not apply to information:

 

  (A) which was known to either party prior to its receipt from the other party
with written evidence to prove this prior knowledge;

 

  (B) which is or lawfully becomes generally known to the public;

 

  (C) which is lawfully acquired from third parties who have a right to disclose
such information;

 

  (D) which by mutual agreement is released from a confidential status;

 

  (E) which can be shown by written record was independently developed without
reference to or use of the Confidential Information of the disclosing party; or

 

  (F) which is required by law to be released, provided that the disclosing
party is given advance written notice of such requirements by the receiving
party so that the disclosing party may contest or limit such release.

 

3.2 The terms of this Section 3 as it relates to the Product, and the parties’
obligations hereunder, shall survive for a period of ten (10) years from the
date of ORA’s completion of the Services for the Product, unless the Services
are terminated earlier under the provisions of Section 4 of the Agreement, at
which point the ten (10) year period will begin at the date of the termination
notice.

 

5



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

SECTION 4 – TERM AND TERMINATION

 

4.1 Unless earlier terminated pursuant to this Section 4, the term of this
Agreement shall continue until the earlier of (i) three (3) years, or (ii) the
completion of the Services performed in connection with the scope of the
Agreement, as adjusted.

 

4.2 This Agreement may be terminated by either party, upon immediate prior
notice, if any of the following conditions occur:

 

  (A) If the authorization and approval to perform the Study in the United
States is withdrawn by Inspire or the FDA;

 

  (B) If the emergence of any adverse reaction or side effect with the Product
administered or the ORA device employed in the Services is of such magnitude or
incidence in the opinion of Inspire to support termination;

 

  (C) If a party is in breach of a material term of this Agreement and, upon
receipt of written notice of such breach from the other party, fails to cure
such breach within thirty (30) days after said written notice of breach; or

 

  (D) If results from a Study do not support continuing with the development of
the Product, as determined in Inspire’s sole discretion.

 

4.3 Inspire shall have the right to terminate this Agreement if any of the
following conditions occur:

 

  (A) For any reason upon thirty (30) days prior written notice; or

 

  (B) Immediately upon written notice if the Start-Up Time (as defined in
Exhibit A) exceeds [c.i.].

 

4.4 Immediately upon receipt of a notice of termination for the Services by
either party, all Investigators shall stop enrolling Study subjects into the
current Study and shall cease conducting procedures on Study subjects already
enrolled in the Study, to the extent medically permissible.

 

4.5 In the event of termination during the development due to Section 4.2,
Section 4.3(B) or Section 8, neither party will be penalized for terminating,
but Inspire will pay ORA for the Services provided by ORA for all clinical work
approved and in progress at the time of termination and any pre-approved costs
involved in winding down the Study(ies) including non-cancellable contracted
obligations to which ORA is bound and which cannot be used with another client
of ORA.

 

4.6 If Inspire terminates this Agreement for any reason other than according to
Section 4.2 or Section 4.3(B), either during a Study or within [c.i.] of
starting a Study, where a Study plan and schedule has been agreed upon between
the parties, Inspire shall pay to ORA the total charge for that Study in full.

 

6



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

4.7 Sections 1.1, 1.3, 1.4, 1.6, 1.7, 1.8, and 1.9 and Section 2, 3, 4, 5, 6, 9,
10, 11, 12, 13, 14, 15, 16, 17 and 18 shall survive expiration or termination of
this Agreement. In addition, unless otherwise expressly set forth herein, no
expiration or termination of this Agreement shall have any affect on any other
obligation or representation and warranty under this Agreement arising prior to
such expiration or termination.

SECTION 5 – INDEMNIFICATION AND INSURANCE

 

5.1 Inspire shall defend, indemnify and hold ORA, its officers, directors,
employees, agents, successors, or assigns (collectively “ORA Indemnitees”)
harmless from and against any liabilities, claims, actions, loss, damage or
expense (including reasonable attorneys’ fees and expenses of litigation)
arising directly out of the proper administration or use of the Product (which
is manufactured and/or provided by Inspire) in accordance with the Protocol
during the course of the Services. Inspire’s indemnification shall not apply to
any liability, damage, loss, or expense to the extent that it is attributable to
the ORA Indemnitees’, the Investigator’s or Institution’s:

 

  (A) failure to adhere to terms of the Protocol,

 

  (B) failure to adhere to Inspire’s written instructions related to the use of
the Product as required under this Agreement;

 

  (C) failure to comply with applicable local, state, or federal laws and
regulations related to ORA’s, the Investigator’s or the Institution’s (as the
case may be) obligations or conduct under this Agreement; or

 

  (D) negligence or willful malfeasance, misfeasance or nonfeasance.

 

5.2 ORA shall defend, indemnify and hold Inspire, its officers, directors,
employees, agents, successors, or assigns (collectively “Inspire Indemnitees”)
harmless from and against any liabilities, claims, actions, loss, damage or
expense (including reasonable attorneys’ fees and expenses of litigation)
arising from any bodily injury sustained, including death, and/or for damage to
or loss of any property incurred during or as a result of ORA’s, its officers’,
directors’, agents’, or employees’, the Investigators’, the Institutions’ or
ORA’s agents’ (i) acts, omissions, and/or performance or non-compliance under,
or violation of this Agreement or the Protocol; (ii) negligence or willful
misconduct or omissions; (iii) non-compliance or violation of any applicable
local, state or federal law(s), rule(s), or regulation(s), including, but not
limited to, applicable FDA regulations and other governmental requirements; and
[c.i.].

 

5.3 The indemnified party agrees:

 

  (A) To notify the indemnifying party promptly in writing of any complaint,
claim or injury relating to any loss that may be subject to the indemnification
herein;

 

  (B)

That the indemnifying party has control over the defense and settlement of any
such complaint or claim(s); provided that, except in the case of the payment of

 

7



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

 

money to settle a claim, the indemnifying party may not settle any such
complaint or claim(s) in any manner affecting the indemnified party’s rights
without the indemnified party’s prior written consent, which consent shall not
be unreasonably withheld; and

 

  (C) That the indemnifying party shall have the right to select defense counsel
and to direct the defense or settlement of any such claim or suit.

 

5.4 The indemnifying party shall provide a defense against or settlement of any
claims brought or actions filed with respect to the subject of the indemnity
contained herein in the sole discretion and manner as determined by the
indemnifying party. In the event that the indemnifying party obtains a monetary
settlement amount, the indemnifying party shall have the right to compensation
from such settlement amount for costs, including attorney’s fees and court
costs, incurred in defending against such claim.

 

5.5 The indemnified party, its employees and agents shall reasonably cooperate
with the indemnifying party and its legal representatives in the investigation
and defense of any claim or suit covered under this Agreement. In the event a
claim or action is or may be asserted, the indemnified party shall have the
right to select and to obtain representation by separate legal counsel. If the
indemnified party exercises such right, all fees, costs and expenses incurred by
the indemnified party for such separate counsel shall be borne by the
indemnified party, and the indemnifying party shall reasonably cooperate with
the indemnified party and its legal representatives in the investigation and
defense of any such claim or action.

 

5.6 Each party will maintain during the performance of this Agreement a policy
or policies of insurance at levels sufficient to support the indemnification
obligations in this Agreement. This includes broad form contractual liability
and product liability with respect to personal injury, bodily injury and
property damages. Each party shall maintain such insurance during the term of
this Agreement and thereafter for [c.i.]. Each party shall give the other party
at least [c.i.] notice of any cancellation or termination in such insurance. ORA
shall have [c.i.] from the date of this Agreement to [c.i.], ORA shall, at its
own cost and expense, obtain and maintain in full force and effect, the
following insurance during the term of this Agreement and for a period of [c.i.]
thereafter: (i) Workers’ Compensation Insurance in accordance with the
applicable statutory requirements of the state in which the Services are to be
performed; (ii) Employers Liability Insurance with minimum coverage of [c.i.];
and (iii) Comprehensive General Liability Insurance including a products
liability coverage endorsement, covering all of ORA’s operations under this
Agreement including broad contractual liability coverage, with minimum coverage
of [c.i.] per occurrence, and [c.i.] in the aggregate.

 

5.7 Inspire shall indemnify the Investigator and the Institution and the
applicable IRB for such Institution for loss or damage caused by a Product by
entering into an indemnification agreement with such the Investigator and the
Institution or applicable IRB (as applicable) on terms to be negotiated in
Inspire’s sole discretion as between Inspire and such Investigator and
Institution or applicable IRB.

 

8



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

5.8 [c.i.].

SECTION 6 – PUBLICITY AND PUBLICATION

 

6.1 No party shall use the name, trademark, trade name or other designation of
the other party in any publication or any advertising, publicity, or other
promotional activity that is disclosed in public domain without prior written
permission of the other party. Such limitations shall not apply to disclosures
which Inspire or ORA are required by law to make with prior notification of the
other party.

 

6.2 The contents of this Agreement shall remain confidential and may not be
disclosed to any other parties without prior written permission of the other
party; provided, however that Inspire may disclose the terms of this Agreement
without ORA’s prior permission (i) in connection with filings with the U.S.
Securities Exchange Commission and other stock exchanges, and filings with
regulatory authorities, (ii) to investors or potential investors interested in
making investments in Inspire or in connection with other financing transactions
involving Inspire, (iii) to potential buyers in connection with a sale or merger
of Inspire, or (iv) to [c.i.] and its affiliates.

 

6.3 Inspire shall have the sole right to publish all Study results. Prior to
publication of the Study results, Inspire shall provide ORA with a copy of the
papers prepared for publication in a scientific journal and ORA shall have
[c.i.] to review in the case of the publication of an article or [c.i.] to
review in the case of the publication of an abstract. All publications which
make references to the Services shall recognize ORA’s role (in such a manner as
determined by Inspire’s reasonable discretion) in providing such Services.

SECTION 7 – INDEPENDENT CONTRACTOR

ORA shall perform the Services under this Agreement only as an independent
contractor and nothing contained herein shall be construed to be inconsistent
with that relationship or status. ORA, its employees, the Investigators,
Institutions and agents shall not be considered employees or agents of Inspire.
This Agreement shall not constitute, create, or in any way be interpreted as, a
joint venture, partnership, or business organization of any kind.

SECTION 8 – FORCE MAJEURE

Neither party shall be liable for delays in performance or failure to perform
this Agreement if such delay or failure is due to circumstances beyond its
control which, by exercise of due diligence, it could not reasonably have been
expected to avoid; provided, however, that the party affected by such
circumstances resumes performance as soon as possible following the end of the
occurrence causing the delay or failure. Any episode of force majeure which
continues for [c.i.] from the date of notification of its existence shall give
the non-affected party the right to terminate this Agreement upon [c.i.]
additional notice.

 

9



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

SECTION 9 – OWNERSHIP OF INFORMATION

 

9.1 All data and information necessary for ORA to conduct the Services will be
forwarded by Inspire to ORA. All clinical data generated by ORA, any
Investigator or Institution, as a result of the Services or derived by ORA, any
Investigator, the Institution or other personnel, shall belong exclusively to
Inspire, and ORA shall ensure that all such ownership rights shall vest with
Inspire. Any inventions relating to the Product that may evolve from the data
and information described above or as a result of Services (“Inspire
Inventions”) performed by ORA, any Investigator, the Institution or other
personnel shall belong solely to Inspire, and ORA hereby assigns to Inspire all
right, title and interest in and to all such Inspire Inventions without further
documentation to Inspire. In addition, all employees, Investigators,
Institutions and any other personnel involved in performing the Services and
agents of ORA shall be obliged to assign such Inspire Inventions to ORA for
assignment to Inspire pursuant to this Section 9.1.

 

9.2 Notwithstanding the foregoing, Inspire acknowledges that ORA possesses
certain proprietary inventions, protocol design, model development, models (for
example but not limited to the Controlled Adverse Environment (“CAE”) which is
also referred to as the Dry Eye Room), ORA dry eye model, [c.i.] formulation art
know-how, trade secrets, improvements, and any other intellectual properties
proprietary to ORA analytical methods, procedures and techniques, computer
technical expertise and software which relate to clinical development activities
that have been independently developed by ORA prior to the effective date of
this Agreement (collectively, the “ORA Intellectual Property”). [c.i.].

SECTION 10 – DISCLAIMER

 

10.1 Inspire acknowledges that ORA does not provide any representation or
warranty that the Product can, either during the term of this Agreement or
thereafter, be successfully developed or, if so developed, will receive the
required approval by regulatory authorities.

 

10.2 Inspire acknowledges that ORA will provide professional services hereunder
and not a product. Subject to any express warranties set forth in this
Agreement, ORA is not giving any IMPLIED WARRANTIES INCLUDING BUT NOT LIMITED TO
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

10.3 Inspire acknowledges that the Services to be provided by ORA hereunder are
based upon information supplied by both ORA and Inspire, among other elements,
and that ORA does not guarantee or warrant such Services to any specifications,
functions or other standards, except as outlined in this Agreement.

 

10



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

SECTION 11 – WARRANTY

 

11.1 ORA represents and warrants that: (i) it shall perform the Services in a
timely manner and in accordance with accepted industry standards and any good
clinical practice requirements detailed under any applicable FDA regulations;
(ii) it shall perform the Services in accordance with the terms of this
Agreement, the Protocol and any applicable federal, state and local laws and
regulations; (iii) it shall obtain and maintain all licenses and approvals
necessary to perform the Services; and (iv) all decisions regarding inclusion of
patients for enrollment, and assessments of clinical endpoints that will be
compiled for FDA submission or in connection with any IND or NDA, shall be made
by Inspire or an independent Investigator, who is not an employee, agent or
consultant of ORA, and will not be made by any individuals with financial
interest in the Services or Product. In addition, no monitors, Investigators,
clinical research associates, or technicians involved in conducting the clinical
studies or collecting clinical endpoints have any financial interest in this
Product, the Services or an ownership position in ORA.

SECTION 12 – NOTICE

Any notice required or permitted hereunder shall be in writing and shall be
deemed given as of the date it is:

 

  (A) delivered by hand,

 

  (B) received by Registered or Certified Mail, postage prepaid, return receipt
requested; or

 

  (C) received by facsimile, as can be presumptively demonstrated by return fax
or letter demonstrating successful facsimile transmission; and addressed to the
party to receive such notice at the address(es) and/or facsimile telephone
number(s) set forth below, or such other address as is subsequently specified to
the notifying party by the receiving party in writing.

If to ORA:

[c.i.]

Ophthalmic Research Associates

863 Turnpike Street

North Andover, MA 01845

Telephone: (978) 685-8900

Facsimile: (978) 689-0020

If to Inspire:

Inspire Pharmaceuticals, Inc.

4222 Emperor Boulevard, Suite 200

Durham, NC 27703-8466

Attention: General Counsel

Facsimile: 919-941-9797

 

11



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

SECTION 13 – ASSIGNMENT

No party shall have the right to assign this Agreement or any of the rights or
obligations hereunder without the prior written consent of the other parties,
except that:

 

  (A) Inspire may assign this Agreement to a successor or assignee of
(i) substantially all of its business or (ii) the Product, in each case, to a
successor or assignee who agrees to be bound by the terms of this Agreement.

 

  (B) [c.i.]. For the purposes of this Agreement, an “Affiliate” of ORA means
any entity, whether de jure or de facto, that directly or indirectly, controls,
is controlled by, or is under common control with such ORA, as applicable.
Solely as used in this definition, “control” means (i) direct or indirect
ownership of more than fifty percent (50%) of the equity (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) having the power to vote on or direct the affairs of
ORA, as applicable, or (ii) the possession, directly or indirectly, of the power
to direct or cause the direction of the policies and management of ORA, as
applicable, whether by the ownership of stock, by contract, or otherwise.

SECTION 14 – DISPUTES

If any dispute arises between the parties relating to the interpretation, breach
or performance of this Agreement or the grounds for the termination thereof, and
the parties cannot resolve the dispute within [c.i.] of a written request by
either party to the other party, the parties agree to hold a meeting, attended
by the Chief Executive Officer or President of each party, or their executive
level designees, to attempt, in good faith, to negotiate a resolution of the
dispute prior to pursuing other available remedies. If, within [c.i.] after such
written request, the parties have not succeeded in negotiating a resolution of
the dispute, the parties are free to seek any other legal remedies, whether at
law or at equity, that are available to them.

SECTION 15 – ENTIRE AGREEMENT; MODIFICATION

This Agreement constitutes the entire agreement between the parties on the
subject matter and supersedes all prior contracts, agreements and understandings
whether written or oral, relating to the same subject matter between the
parties, except that any and all prior confidentiality agreements entered into
between the parties shall be considered incorporated by reference herein, and to
remain in full force and effect. The parties intend this Agreement to be a
complete statement of the terms of their agreement, and no change or
modification of any of the provisions of this Agreement shall be effective
unless it is in writing and signed by a duly authorized officer of ORA and
Inspire.

SECTION 16 – ACCESS RIGHTS

With reasonable notice to ORA, Inspire will have the right to audit and monitor
any activity conducted by ORA in connection with the Services and any records or
reports

 

12



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

generated by ORA or any third party in connection with the Services. Such audit
rights shall exclude (i) ORAs financial information and processes and
(ii) certain elements of ORA Intellectual Property that ORA considers in its
sole and absolute discretion to be sensitive.

SECTION 17 – GOVERNING LAW

This Agreement shall be governed by the laws of the State of North Carolina,
without regard to its conflict of law rules.

SECTION 18 – OTHER PRODUCTS

ORA agrees:

[c.i.]

In the event ORA performs either of the above Section 18 (A) or (B), ORA shall
immediately report to Inspire in writing the event, and the sole remedy for such
activity will be that (i) all payments according to Exhibit A subsequent to the
event shall not be paid to ORA, and (ii) ORA shall refund any and all milestone
payments which have been paid by Inspire to ORA.

 

13



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

IN WITNESS WHEREOF, the parties have indicated their acceptance of the terms of
this Agreement by the signatures set forth below on the dates indicated. Each
individual signing for a corporate entity hereby personally warrants his or her
legal authority to bind that entity.

Accepted and Agreed to:

 

Inspire Pharmaceuticals, Inc.     Ophthalmic Research Associates Inc. By:  

/s/ Christy L. Shaffer

    By:  

/s/ Stuart B. Abelson

Name:   Christy L. Shaffer, Ph.D.     Name:   Stuart B. Abelson Title:  
President & Chief Executive Officer     Title:   President & Chief Executive
Officer Date:   10/15/07     Date:   10/15/07

 

14



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

Exhibit A

Milestone Payments1

 

Milestone Event

(All $ amounts in Millions)

  

Amount

($ Million)

Pre-Approval Milestones2

  

“First Patient Dosed” in Pivotal Clinical Trial conducted by ORA under an FDA
approved Special Protocol Assessment (“SPA”)

   $2

Pre-Approval Total

   $2 (To be paid
only if an SPA is
needed)2

Approval Milestones 2,3

  

[c.i.]

   $22.5

[c.i.]

   $10.5

Approval Total

   $22.5 or $10.5

Post-Approval Milestone

  

Timely completion of [c.i.] Notwithstanding the foregoing, payment will not be
made any earlier than twelve (12) months after Approval of Product.

   $5

NDA approval of line-extension and/or Follow-on Product which involves
collaborative work with ORA4

   $5

Sales Milestones5

  

Achievement of [c.i.] in U.S. Net Sales of diquafosol in a calendar year

   [c.i.]

Achievement of [c.i.] in cumulative U.S. Net Sales of diquafosol

   [c.i.]

Achievement of [c.i.] in U.S. Net Sales of diquafosol in a calendar year

   [c.i.]

Each calendar year, for which U.S. Net Sales of diquafosol exceed [c.i.]

   [c.i.]

Each calendar year, for which U.S. Net Sales of diquafosol exceed [c.i.]
(milestone is accretive with the other sales milestone in “each calendar year
where [c.i.] in U.S. Net Sales is achieved”.)

   [c.i.]

Each calendar year, for which U.S. Net Sales of diquafosol exceed [c.i.]
(milestone is accretive with the two other “each calendar year” sales
milestones.)

   [c.i.]

 

1 In the event that an additional Pivitol Efficacy Phase III study is required
as documented in official meeting minutes of an FDA meeting and/or specified in
a future approvable letter from the FDA, then no Approval, Post-Approval and
Sales Milestones will be paid.

 

15



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately to the Securities and Exchange Commission

 

2 Total Pre-Approval Milestones are contingent on the necessity of a Pivotal SPA
trial. Should this trial be determined unnecessary, the $2 M “First Patient
Dosed” milestone will no longer be considered achievable. Any Pre-Approval
Milestone and Approval Milestone shall be creditable at a rate of fifty percent
(50%) for all ORA and/or [c.i.] development costs which exceed $7 M in the
aggregate.

3 ORA shall have a period of [c.i.] (“Enrollment Period”) from the date which is
the later of (i) IRB approval for the Study, (ii) the receipt of clinical
supplies for Pilot 2 (as such term is defined in the Statement of Work), or
(iii) [c.i.] (such date is the “Start-Up Time”) for screening and enrolling of
patients in Pilot 2 in the manner set forth in the Statement of Work (the
“Enrollment”). In the event that ORA fails to complete the Enrollment during the
Enrollment Period, the Pre-Approval Milestone and Approval Milestone payable by
Inspire to ORA shall be initially reduced by [c.i.] and then by an additional
[c.i.]amount for each month past the first five (5) months after the Start-Up
Time; provided that the total reduction of the Approval Milestone shall not
exceed [c.i.] in total reduction.

4 [c.i.].

5 Sales Achievement milestones are payable one time and upon the first time
annual U.S. Net Sales achieve the designated level. Net Sales levels will be
determined by [c.i.] based on U.S. Net Sales reported to Inspire.

 

16